UNITED STATES DISTRICT COURT F
FOR THE DISTRICT OF COLUMBIA I L E D

) NOV 2 8 2011
Antonio Colbert’ ) C|Zltai~:r;kl:.$.t£»isérict and
u
) p cy ourts
Plaintiff, )
)
v. ) Civil Action No.  
)
Hamilton County Dep’t of )
Health and Human Services, )
)
Defendant. )
)
MEMORANDUM OPINlON

This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application to proceed in forma pauperis The application will be granted and the case will be
dismissed pursuant to 28 U.S.C. § l9l5(e)(2)(B)(ii). Under that statute, the Court is required to
dismiss a case "at any time" it determines that the complaint fails to state a claim upon which
relief can be granted.

Plaintiff lists his address as a Post Office Box in the District of Columbia. He sues the
Hamilton County Department of Health and Human Services in Cincinnati, Ohio, for 310 million
"in restitution for their fraudulance [sic]." In his one-paragraph complaint, plaintiff alleges only
that defendant "refused to provide adquite [sic] assistance, neglecting my rights or necessity as a
taxpayer!"

Plaintiff` s cryptic allegation fails to state a cognizable claim over which this Court may
exercise jurisdiction under either 28 U.S.C. § 1331 (federal question) or 28 U.S.C. § 1332

(diversity actions). See Bell Allantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (A plaintiffs

"[f]actual allegations must be enough to raise a right to relief above the speculative level . . . .")

(citations omitted); Aktieselskabet AF 21 . N0v. 2001 v. Fame Jeans, Inc., 525 F.3d 8, 16 n.4
(D.C. Cir. 2008) ("[A] complaint needs some information about the circumstances giving rise to
the claims."); see also Fed. R. Civ. P. 9(b) ("In alleging fraud . . ., a party must state with
particularity the circumstances constituting fraud . . . ."). Therefore, the complaint will be

dismissed A separate Order accompanies this Memorandum Opinion.

/4.

Un1ted States District Judge

Date: November g 201 l